EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 17 (Cancelled)
Claim 18 (Cancelled)
Claim 19 (Cancelled)

DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed.
	Claim 5 has since been cancelled.
	Claims 1, 6-8, 12, and 20 have since been amended.
	Claims 17-19 have since been cancelled by way of Examiners Amendment.
	Claims 1-4, 6-16, and 20 are pending and allowed.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-19 directed to Invention II non-elected without traverse.  Accordingly, claims 17-19 been cancelled.

Allowable Subject Matter
Claims 1-4, 6-16 and 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Shoaib et al. US 2017/0132496.
Shoaib discloses a system and method for a convolutional neural network. The system of Shoaib includes a feature extractor to extract features from a received image input into the system. The system then classifies the image input based on the extracted features. And finally, based on the classification of the image, the system of Shoaib identifies the input image as containing an object of interest or not. 
As to independent claims 1 and 20, the prior art of record fails to explicitly teach or suggest the following claimed subject matter:
“…wherein extracting the one or more relevant portions of the imagery comprises:
generating a binary mask that classifies each of a plurality of sections of the imagery as either sparse or non-sparse; and
determining the one or more relevant portions of the imagery based at least in part on the binary mask…”

Claims 2-4 and 6-16 depend on allowable claim 1 and are, therefore, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668